DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim(s) 4, 9, 13 and 18 is/are objected to because of the following informalities:
With respect to claims 4, 13 and 18, each occurrence of "determing" should be corrected to "determining."
With respect to claim 9, "proportion power" should be amended to "proportional power" for consistency with the later limitations and the specification as originally filed (¶ [0047]). 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 19, claim 20 and claims dependent thereon, the examiner first notes that claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(1). 
Applicant does not disclose an algorithm for actively extracting either component of the effort signals, or an algorithm for actively separating the claimed components from one another. Accordingly, the limitations "separating the thorax effort signal (T) into a volume-contributing thoracic component (VST) and a thoracic paradox component (PT)…separating the abdomen effort signal (A) into a volume-contributing abdominal component (VSA) and an abdomen paradox component (PA)…wherein the non-volume-contributing abdominal component (PA) is negatively proportional to the non-volume-contributing thoracic component (PT)" appear to lack support in the originally filed disclosure.
Regarding claim 8 and claims dependent thereon, the limitation "calculating the respiratory flow proportional signal (FS) by calculating the first derivative of the thorax effort signal (T) with respect to time (T') and the first derivative of the abdomen effort signal (A) with respect to time (A') to minimize the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA)" lacks sufficient support in the application as filed. There appears to be no corresponding description for the above limitation. Specifically, there is no and/or an insufficient algorithm for calculating derivatives of the signals "to minimize the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA)." The application as filed fails to indicate how and/or in what manner the effort signal derivatives are used "to minimize the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA)" as claimed. 
Regarding claim 14 and claims dependent thereon, the limitation "evaluating flow resistance from the obtained paradox signal of the thorax effort signal (T) or the abdomen effort signal (A) and the first derivative of the volume-proportion signal (VS) with respect to time" lacks sufficient support in the application as filed. There appears to be no corresponding description for the above limitation. Specifically, there is no and/or an insufficient algorithm for "evaluating flow resistance" from recited signals. The application as filed fails to indicate how and/or in what manner the paradox signal(s) of the thorax effort signal (T) and/or the abdomen effort signal (A) and the first time-derivative of the volume-proportion signal (VS) are used evaluate flow resistance.
Regarding claim 15 and claims dependent thereon, the limitation "evaluating respiration energy by integrating the multiplication product of the thorax paradox signal derived according to claim 8, with the first derivative of the volume-proportion signal (VS) with respect to time" lacks sufficient support in the application as filed. There appears to be no corresponding description for the above limitation, or generally any description/definition of respiration energy. Specifically, there is no and/or an insufficient algorithm for "evaluating respiration energy" from recited signals. The application as filed fails to indicate how and/or in what manner the multiplication product of the thorax paradox signal derived according to claim 8 (which does not recite deriving a "thorax paradox signal"), with the first derivative of the volume-proportion signal (VS) are used evaluate respiration energy.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 19, claim 20 and claims dependent thereon, the limitations "separating the thorax effort signal (T) into a volume-contributing thoracic component (VST) and a thoracic paradox component (PT)…separating the abdomen effort signal (A) into a volume- contributing abdominal component (VSA) and an abdomen paradox component (PA)…wherein the non-volume-contributing abdominal component (PA) is negatively proportional to the non-volume-contributing thoracic component (PT)" of claim 1 and the comparable limitations of claims 19 and 20 are indefinite. As noted above, Applicant does not appear to disclose actually separating an effort signal into two components, describe any algorithm therefor, such that the scope of the claimed "separating" is unclear. For the purpose of this Office action, the above limitations have been discussed with the understanding that the signal inherently comprises these two components, but they are not actively separated into two component signals.
Regarding claim 2 and claims dependent thereon, the limitation "obtaining a calibration factor" is indefinite. Applicant utilizes the "calibration factor" throughout the disclosure, indicating the calibration factor can determined based on obtained based on the optimized weight factors kT and kA. However, Applicant fails to disclose what the "calibration factor" actually is, how it is obtained and/or what it is used for. Due to the lack of disclosure/description, it is unclear if the calibration factor is intended to refer to the previously recited weight factors optimized during a calibration, some combination or function of these factors, etc., and/or if the calibration factor, rather than the weight factors, are utilized in some manner in producing a resulting volume-proportional signal, etc.
Regarding claim 3 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the power loss" in the claim. Additionally, it unclear in what manner the claimed power loss is calculated and/or what signals are utilized in such a calcualtion. Applicant discloses, "As part of the signal is lost, the amplitude of the summed signal VS is therefore less than the sum of the amplitudes of T and kAA, and the same is true for the power of the summed signal Vs as compared to the sum of the powers of T and kAA" (¶ [0043]). Applicant further discloses, "[A] useful kA value can be obtained which is a value that maximizes the power loss and/or amplitude loss, compared with the sum of the power or amplitudes respectively, of T and A over a period of time" (¶ [0044]). The disclosure of paragraph [0043] appears to disclose VS is compared to "the sum of…T and kAA" to determine power loss. However, VS is defined by Applicant as a sum of T and kAA (Equation 3.2), such that this comparison appears to be a comparison of the signal to itself (i.e., a combination of the components of the signal). The disclosure of paragraph [0044] appears to disclose some signal is compared to power or amplitudes of T and A, but does not expressly disclose what is compared. To the best of the examiner's understanding of these paragraphs, the power and/or amplitude of the "resulting signal" VS (comparable to the claimed resulting volume-proportional signal, VSW) is compared to the power and/or amplitude of a sum of the thorax and abdomen effort signals (T and A, respectively) that include paradox components), wherein the weight factors may be optimized/calibrated by selecting weight factors (e.g., kA) that maximizes the power loss. However, this is not readily apparent from the disclosure, particularly in view of paragraph [0043], which appears to disclose the VS is compared to a sum of T and kAA rather than a sum of effort signals T and A. 
Regarding claim 4 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the power of the thorax effort signal (T) weighted by the optimized first weight factor (kT) and the abdomen effort signal (A) weighted by the optimized second weight factor (kA) over a period of time" in the claim. Additionally, the limitation "a resulting signal" is indefinite, as it is unclear from what step/action the signal results, i.e., does the limitation refer to the previously-recited volume-proportional signal (VSW), or some other signal produced as a result of some other process. Lastly, Applicant discloses maximizing power loss as a calibration method that identifies a useful/optimal kA value (e.g., ¶ [0044]), as discussed above. However, claim 4 indicates the power loss is maximized using weight factors already "optimized." Therefore, it is unclear if the limitation is intended to further limit the previously-recited "optimizing the weight factors" comparable to the method described in paragraph [0044], or intended to indicate that both steps, optimizing the weight factors and maximizing the power loss, are performed. 
Regarding claim 5, claim 6 and claims dependent thereon, the limitations "wherein a volume-proportional signal (VS2) is obtained by weighting the thorax effort signal (T) by the first weight factor (kT)" and "wherein the volume-proportional signal (VS) is obtained by weighting the abdomen effort signal (A) by the second weight factor (kA)" are indefinite. Specifically, it is unclear in what manner these limitations differ from the limitation(s) of claim 1 reciting "weighting the thorax effort signal (T) by a first weight factor (kT) and weighting the abdomen effort signal (A) by a second weight factor (kA) to obtain a volume-proportional signal (VSW)." Firstly, with respect to claim 6, "the volume-proportional signal (VS)" lacks sufficient antecedent basis as claim recites "a volume-proportional signal (VSW)." Furthermore, it is unclear how/in what manner the volume-proportional signals (VS and/or VS2) of claims 5 and 6 relate the volume-proportional signal of claim 1, particularly in view of the limitation(s) of claim 1 discussed above. The specification as filed does not clarify this ambiguity. Rather, Applicant appears to disclose each of VS, VS2 and VSW as suitable alternatives for calculating a volume-proportional signals depending on which, if either, weight factor is set as equal to 1 (e.g., ¶ [0036]), such that it is unclear what additional steps, if any, are required by the limitations of claims 5 and 6. 
Regarding claim 8 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the respiratory flow proportional signal (FS)," "the first derivative of the thorax effort signal (T) with respect to time (T')," and "the first derivative of the abdomen effort signal (A) with respect to time (A')" in the claim. Additionally, as there is no corresponding description and/or explanation of this limitation, the scope of calculating the derivatives "to minimize the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA)" is unclear, as there is no indication as to what such a calculation encompasses. 
Regarding claim 10 and claims dependent thereon, similar to claim 4 discussed above, the limitation "a resulting signal" is indefinite, as it is unclear from what step/action the signal results. 
Regarding claim 11 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the most determinant calibration factor" in the claim. Additionally, a "most determinant calibration factor" is indefinite, as it is unclear of what said factor is a determinant. Additionally, the limitation "further comprising a calibration factor" is indefinite. Applicant utilizes the "calibration factor" throughout the disclosure, indicating the calibration factor can determined based on obtained based on the optimized weight factors kT and kA. However, Applicant fails to disclose what the "calibration factor" actually is, how it is obtained and/or what it is used for. Due to the lack of disclosure/description, it is unclear if the calibration factor is intended to refer to the previously recited weight factors optimized during a calibration, some combination or function of these factors, etc., and/or if the calibration factor, rather than the weight factors, are utilized in some manner in determining respiratory volume/effort. 
Regarding claim 12 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the continuity of weighed values over the set" in the claim. Additionally, the limitation "determining intermediate values for weighing ratios for a set of a plurality of consecutive intermediate time spans" is indefinite, as it is unclear to what "weighing ratios" refers, e.g., the weight factors, a ratio determined therefrom, another ratio, etc. It is additionally unclear if maximizing the a continuity of weighed values over the set is intended to further limit the manner in which the weight factors are optimized, or is performed in addition to said optimization.
Regarding claim 13 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the amplitude or power of the paradox signal" and "the minimization of the amplitude…" in the claim. Additionally, the limitation "determining a value for the first and second weight factors (kT and k-A) that results in a minimization of an amplitude or power of the paradox signal of the thorax effort signal (T) or the abdomen effort signal (A)" is indefinite. It is unclear if the above steps are intended to further limit the optimization of the weight factors, or is performed in addition to said optimization.
Regarding claim 14 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the obtained paradox signal...," "the volume-proportion signal (Vs)" and "the first derivative of the volume-proportion signal (Vs) with respect to time" in the claim. 
Regarding claim 15 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the thorax paradox signal derived according to claim 8," as claim 8 does not recite limitations for deriving such a signal, "the volume-proportion signal (Vs)" "the first derivative of the volume-proportion signal (Vs) with respect to time" and "the multiplication product" in the claim.
Regarding claim 16 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the amplitude or power or any transformation function of the amplitude or power," "the amplitudes, power, or the other transformation function of each of the signals derived from the thorax effort signal (T) and the abdomen effort signal (A)" and "the sum of the amplitudes, power…" in the claim. Additionally, it is unclear to what signal(s) the first recited amplitude, power or any transformation function refers, and the relationship, if any, between the previously-recited signal VSW and the "weighted sum of signals based on the thorax effort signal (T) and the abdomen effort signal (A)" created "using the first and second weight factors (kT and kA)" of claim 16 is unclear (are these the same signal, a different signal calculated in the same way?). 
Regarding claim 18 and claims dependent thereon, the limitation, " [determining] a respiratory volume calibration based on a measured heart rate of the subject" is indefinite. It is unclear if the limitation is the "determining" is intended to encompass the step of calculating of a calibration value (e.g., the characteristic linearity between the minute ventilation and heart rate, ¶ [0079]), or intended to encompass applying such a value (e.g., to correct a volume-proportional signal based a characteristic linearly, ¶ [0079]). Additionally, it is unclear in what manner, if at all, the steps relate to the optimization of weight factors in claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 17 and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The examiner first notes that claims 2-8, 10-16 and 18 have not been analyzed for eligibility under 35 U.S.C. 101 in this Office action. Because the scope of these claims is unclear, as noted above with respect to rejection(s) under 35 U.S.C. 112(b), it is unclear if the step(s) recited therein is directed to an abstract idea or a practical application of and/or significantly more than any judicial exception present in the claims.
Claim(s) 1, 17 and 19-20 recite the steps of weighting a thorax effort signal by a first weight factor and weighting an abdomen effort signal by a second weight factor to produce a volume-proportional signal and optimizing the weight factors to minimize non- volume-contributing components in the volume-proportional signal. The steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematical calculations. The method claims require no structure to implement the steps, and with respect to the system/device claims, other than reciting the steps are implement by a generic computer structure (processor), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor language (where present), the steps encompass a relatively straight-forward mathematical step, that is capable of being practically performed manually and/or mentally solving a linear equation given input values, and selecting coefficients/weight factors that give an optimal result (e.g., by comparison to a reference volume signal). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Additionally, as noted above, these steps could also be reasonably characterized as mathematical calculations, another grouping of abstract ideas. Accordingly, the claim recites an abstract idea(s). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements for/steps of receiving or gathering the data (i.e., effort signals) necessary to perform the abstract idea, and in some claims, a generic computer component (processor) for implementing the abstract idea. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of performing calculations), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The elements for/steps of receiving the effort signals amount to necessary data gathering comparable to steps/elements that have been found to be insignificant extra-solution activity, such as performing clinical tests on individuals to obtain input for an equation. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the elements for/steps of receiving or gathering the effort signals are recited at a high level of generality and encompass well-understood, routine and/or conventional activity/elements. For example, the courts have identified receiving and/or retrieving data as a well‐understood, routine, and conventional function. See MPEP 2106.05(d). Furthermore, the application as filed appears to acknowledge the claimed sensors (e.g., respiratory effort belts) and methods of calibrating said sensors are well-known and/or conventional (e.g., ¶ [0005]). Accordingly, the above-noted claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/02013 (reference made to attached English translation, Baghai, previously cited).
Regarding claims 1, 19 and 20, Baghai teaches a respiratory effort measuring system comprising: 
a first sensor device configured to obtain a thorax effort signal (T), the thorax effort signal (T) being an indicator of a thoracic component of the respiratory effort (Fig. 1, thoracic coil 10);
a second sensor device configured to obtain an abdomen effort signal (A), the abdomen effort signal (A) being an indicator of an abdominal component of the respiratory effort (Fig. 1, abdominal coil 20); and
a processor configured to receive the thorax effort signal (T) and the abdomen effort signal (A) and a hardware storage device having stored thereon computer executable instructions which, when executed by the processor (Fig. 1, circuit 30 for signal processing based on a microprocessor receiving signals from thoracic coil 10 and abdominal coil 20; pg. 21, suitably programmed microcomputer), implement a method of measuring respiratory effort of a subject comprising: 
separating the thorax effort signal (T) into a volume-contributing thoracic component (VST) and a thoracic paradox component (PT), the thoracic paradox component (PT) representing a non-volume-contributing thoracic component of the respiratory effort, and the volume-contributing thoracic component (VST) representing a volume-contributing component of the respiratory effort and separating the abdomen effort signal (A) into a volume-contributing abdominal component (VSA) and an abdomen paradox component (PA), the abdomen paradox component (PA) representing a non-volume-contributing abdominal component of the respiratory effort, and the volume-contributing abdominal component (VSA) representing a volume-contributing component of the respiratory effort, wherein the non-volume-contributing abdominal component (PA) is negatively proportional to the non-volume-contributing thoracic component (PT) (understood to be inherent, as noted above);
weighting the thorax effort signal (T) by a first weight factor (kT) and weighting the abdomen effort signal (A) by a second weight factor (kA) to obtain a volume-proportional signal (VSw) (weighting factors K1 and K2), the volume-proportional signal (VSw) being proportional to the actual respiratory volume of the respiratory effort (pgs. 18-19, where the sum of signals corresponds to the trend of a real volume); and
optimizing the weight factors (kT and kA) by minimizing the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA) in the resulting volume-proportional signal (VSw) (pgs. 10-11, where factors K1 and K2 are optimized/controlled in a first step of a calibration phase).
Regarding claim 2, Baghai teaches the method further comprises obtaining a calibration factor for calibrating the thorax effort signal (T) and the abdomen effort signal (A) based on the optimized first and second weight factors (kT and kA) (pgs. 10-11, determine a scale so that the measured voltage values correspond to volume units in a second step of a calibration phase).
Regarding claim 5, Baghai teaches a volume-proportional signal (VS2) is obtained by weighting the thorax effort signal (T) by the first weight factor (kT) (Fig. 2, K2C).
Regarding claim 6, Baghai teaches the volume-proportional signal (VS) is obtained by weighting the abdomen effort signal (A) by the second weight factor (kA) (Fig. 2, K1A). 
Regarding claim 7, Baghai teaches the second weight factor (kA) is a weight ratio for the abdomen effort signal (A) towards the thorax effort signal (T) such that the resulting volume-proportional signal (Vs) equals T + (kA × A) (pgs. 18-19, where a single factor or ratio is determined during the calibration). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baghai in view of US 2002/0120207 A1 (previously cited, Hoffman).
Regarding claim 8, Baghai teaches the limitations of claim 1, as discussed above, but does not expressly teach calculating the respiratory flow proportional signal (FS) by calculating the first derivative of the thorax effort signal (T) with respect to time (T') and the first derivative of the abdomen effort signal (A) with respect to time (A') to minimize the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA).
Hoffman teaches and/or suggests a method comprising calculating a respiratory flow proportional signal (FS) by calculating the first derivative of the thorax effort signal (T) with respect to time (T') and the first derivative of the abdomen effort signal (A) with respect to time (A') to minimize the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA) (¶ [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baghai with calculating a respiratory flow proportional signal (FS) by calculating the first derivative of the thorax effort signal (T) with respect to time (T') and the first derivative of the abdomen effort signal (A) with respect to time (A') to minimize the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA) as taught/suggested by Hoffman in order to facilitate determining a measure of airway obstruction (Hoffman, Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 5-7, 9-12, 14 and 16-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,588,550. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,588,550 anticipates each limitation of the above-noted claims of the present application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791